The Supreme Court affirmed the judgment of the Quarter Sessions on March 16, 1885, in the following opinion,
Per Curiam:
The purpose for which the viewers were .appointed was the assessment of damages. They were not directed to chauge the location of the street, nor did they profess"to do so. Their report shows that they did give notice of the time and place of their meeting. This presumes the notice was properly *298given. In the opinion of the Court on overruling the exceptions it is stated that Yost did not reside in the county, and there was no occupant on the laud; but the printed notice was posted conspicuously upon the premises. It stated the time and place of meeting of the viewers appointed to assess damages. Having no known agent in the county, we think this notice was sufficient. We see no sufficient reason for disturbing the judgment.
Judgment affirmed.